Name: Council Regulation (EEC) No 1576/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the activating price for aid, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 16 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1576/83 of 14 June 1983 fixing, for the 1983/84 marketing year, the activating price for aid, the guide price and the minimum price for peas and field beans Whereas Article 3 of the same Regulation provides for the fixing of a minimum price which, allowing for market fluctuations and for the cost of transport of the products from producer to processor, enables producers to obtain a fair return , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special mea ­ sures for peas and field beans ('), and in particular Articles 2(1 ) and (5) and 3 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commis ­ sion (2), Article 1 1 . For the 1983 /84 marketing year the activating price for aid for peas and field beans, as referred to in Article 2 of Regulation (EEC) No 1431 /82, shall be 51,76 ECU per 100 kilograms . 2 . This price shall relate to soya cake having :  a total crude protein content of 44 %,  a moisture content of 1 1 % . Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 2 (2) of Regulation (EEC) No 1431 /82 provides that a price activating the aid for peas and field beans must be fixed for soya cake at a level which, while ensuring a fair income for producers, enables peas and field beans to compete normally with soya cake for use in animal feed ; Article 2 1 . For the 1983 /84 marketing year the guide price for peas and field beans , as referred to in Article 2 of Regulation (EEC) No 1431 /82 , shall be 33,44 ECU per 100 kilograms . 2 . This price shall relate to the product supplied in bulk, of sound, genuine and merchantable quality, with 3% impurities and 14% moisture before pro ­ cessing .Whereas this activating price for aid for peas and field beans must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Article 3 For the 1983/84 marketing year the minimum pur ­ chase price for peas and field beans shall be 29,19 ECU per 100 kilograms. Whereas Article 2 (3) of the same Regulation pro ­ vides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must relate to a standard quality ; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . (') OJ No L 162 , 12 . 6 . 1982, p. 28 . 0 OJ No C 32, 7 . 2 . 1983 , p. 20. (3 ) OJ No C 96, 11.4. 1983 , p. 47 . ( «) OJ No C 81 , 24 . 3 . 1983 , p. 6 . 22 . 6 . 83 Official Journal of the European Communities No L 163/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE §